Exhibit 10.9

EXECUTION VERSION

JOINDER TO GUARANTEE AGREEMENT

This JOINDER TO GUARANTEE AGREEMENT, dated as of July 29, 2010 (this “Joinder”)
is entered into by RAYONIER OPERATING COMPANY LLC, a Delaware limited liability
company (“ROC”) and CREDIT SUISSE AG (formerly known as Credit Suisse) acting
through its Cayman Islands Branch, as Administrative Agent (the “Administrative
Agent”) for the Guaranteed Parties.

W I T N E S S E T H

Reference is made to the Five-Year Revolving Credit Agreement dated as of
August 4, 2006 among Rayonier Inc., a North Carolina corporation (“Rayonier”),
Rayonier TRS Holdings Inc., a Delaware corporation (“TRS”), Rayonier Forest
Resources, L.P., a Delaware limited partnership (“RFR”), the Administrative
Agent, the lenders from time to time party thereto, and the issuing banks from
time to time party thereto (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

Rayonier, TRS and the Administrative Agent are parties to that certain Guarantee
Agreement dated as of August 4, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”; capitalized terms not
otherwise defined herein have the respective meanings given to them in the
Guarantee), entered into in connection with the Credit Agreement.

ROC, pursuant to an Assignment and Assumption Agreement of even date herewith,
made between ROC and Rayonier, is joining the Credit Agreement as the Additional
Borrower (as defined therein). Consequently, ROC is required by Section 3.03 of
the Credit Agreement to become a Guarantor under the Guarantee.

Accordingly, pursuant to Section 3.03 of the Credit Agreement, the undersigned
hereby agree as follows:

1. ROC hereby acknowledges, agrees and confirms that, upon its execution of this
Joinder, it shall be a “Guarantor” under the Guarantee and shall have all of the
obligations of a Guarantor thereunder, with the same force and effect as if it
had originally been named a Guarantor in the Guarantee. ROC hereby guarantees,
jointly and severally with the other Guarantors, the due and punctual payment
and performance of the Obligations. ROC hereby agrees to be bound by all the
terms and conditions of the Guarantee applicable to it as a Guarantor
thereunder.

2. ROC represents and warrants that each of the representations and warranties
set forth in the Guarantee and each other Loan Document applicable to it is true
and correct both before and after giving effect to this Joinder, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct as of
such earlier date.

3. ROC represents and warrants that no event has occurred or is continuing as of
the date hereof, or will result from the transactions contemplated hereby on the
date hereof, that would constitute a Default or an Event of Default.

 

1



--------------------------------------------------------------------------------

4. ROC agrees from time to time, upon request of the Administrative Agent, to
take such additional actions and to execute and deliver such additional
documents and instruments as the Administrative Agent may request to effect the
transactions contemplated by, and to carry out the intent of, this Joinder.
Neither this Joinder nor any term hereof may be changed, waived, discharged or
terminated, except by an instrument in writing signed by the party (including,
if applicable, any party required to evidence its consent to or acceptance of
this Joinder) against whom enforcement of such change, waiver, discharge or
termination is sought. Any notice or other communication herein required or
permitted to be given shall be given in pursuant to Section 8.02 of the Credit
Agreement, and all for purposes thereof, the notice address of ROC shall be the
address as set forth on the signature page hereof. In case any provision in or
obligation under this Joinder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

5. This Joinder may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Joinder by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Joinder.

6. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

[Rest of this page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Joinder as of the
day and year first above written.

 

RAYONIER OPERATING COMPANY LLC

By:

 

/s/ Hans E. Vanden Noort

Name:

 

Hans E. Vanden Noort

Title:

 

Senior Vice President and Chief

 

Financial Officer

Address for Notices:

[Signature Page to Joinder to Guarantee Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, acting through its Cayman Islands Branch, as Administrative
Agent

By:

 

/s/ Judith E. Smith

Name:

 

Judith E. Smith

Title:

 

Managing Director

By:

 

/s/ Christopher Reo Day

Name:

 

Christopher Reo Day

Title:

 

Associate

[Signature Page to Joinder to Guarantee Agreement]



--------------------------------------------------------------------------------

Each of the undersigned (i) consents and agrees to this Joinder, and (ii) agrees
that the Loan Documents to which it is a party (including, without limitation,
the Guarantee) shall remain in full force and effect and shall continue to be
the legal, valid and binding obligation of the undersigned, enforceable against
it in accordance with their respective terms, and agrees that the Guarantee
shall guarantee the Obligations including without limitation the obligations of
ROC now or hereafter owing under the Credit Agreement and the other Loan
Documents.

 

CONSENTED, ACKNOWLEDGED AND AGREED: RAYONIER INC. By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Chief Financial
Officer RAYONIER TRS HOLDINGS INC. By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Controller

[Acknowledgment Page to Joinder to Guarantee Agreement]